Citation Nr: 0723382	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-38 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include spinal stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from August 1956 to January 
1957.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee that denied the appellant's 
claim of entitlement to service connection for a back injury.

In December 2006, a videoconference hearing was held between 
the RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.

The appellant's representative submitted additional private 
medical evidence to the Board in January 2007; this evidence 
was submitted without a waiver of initial consideration by 
the RO.  This pertinent medical evidence was not addressed in 
the Statement of the Case issued in September 2005.  However, 
three of the submitted pages were previously considered by 
the RO, while the rest of the pages either reiterate 
information previously conveyed or relate to the appellant's 
current symptoms and treatment.  Because the additional 
private medical evidence in question is duplicative of other 
evidence of record or else does not address matters related 
to the missing elements for the issue of service connection, 
this evidence need not be referred back to the RO.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  The appellant was not treated for any back problem while 
he was on active duty.

2.  Private medical records, dated in October 1957, and 
August 1958, indicate that the appellant injured his back 
after his discharge from service.

3.  There is no competent medical evidence of any nexus 
between the appellant's current low back pathology, to 
include spinal stenosis, and his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
any low back pathology, to include degenerative arthritis, 
have not been met.  38 U.S.C.A. §§ 105, 1101, 1110, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his service 
connection claim by correspondence dated in August 2004.  

That document informed the veteran of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  In that 
letter, the RO informed the appellant about what was needed 
to establish entitlement to service connection.  Therefore, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed, as "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  

There is nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2006) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating a claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Here, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  

The appellant's service medical records were obtained and 
associated with the claims file.  Private medical records 
have also been associated with the claims file.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  Therefore, there is no duty to assist or 
notify that is unmet.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
While the RO did not advise the appellant of such 
information, because the appellant's claim for service 
connection for a back disorder is being denied, the questions 
of an appropriately assigned evaluation and the effective 
date for a grant of service connection are not relevant.

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant maintains that his current back conditions, 
including spinal stenosis, are etiologically related to his 
active military service.  The appellant testified at his 
December 2006 videoconference hearing that he sustained an 
injury during boot camp that was related to trying out for 
the base football team.  He said that he did not know it was 
his back that was injured and that he was told at the base 
clinic that it was muscle spasms.  The appellant also 
testified that he experienced hip pain and some pain down the 
left leg while on he was on leave after boot camp.  
Thereafter he reported for duty on a ship and he said that 
the pain persisted and over time it got worse and that this 
"went on for several months."  The appellant stated that he 
had been sent to the hospital ship because of a back 
disability and not for any other reason.  He further stated 
that from boot camp to the hospital ship and after service, 
all his symptoms were the same.  See Hearing Transcript pp. 
2-7. 

Review of the appellant's service medical records does not 
reveal any treatment on any occasion for his back.  One week 
after he reported to his ship, the appellant was transferred 
to a hospital vessel on November 13, 1956.  He underwent an 
appendectomy on that date.  He was subsequently transferred 
to an on-shore naval hospital on December 5, 1956, and he 
underwent a Medical Board on January 23, 1957.  At no time 
did the appellant complain of any hip, leg or back pain.  At 
no time was the appellant noted to have any back, leg or hip 
disorder.  There is no mention of the existence of any back 
disorder in the report of the Medical Board.  The appellant 
was discharged based on the existence of a psychiatric 
disorder.

In February 1957, the appellant submitted a VA Form 8-526, 
Application for Compensation or Pension.  He was seeking 
service connection for an appendectomy and for a 
neuropsychiatric condition.  He did not list a claim for any 
back disorder, nor did he mention the existence of any hip, 
leg or back pain.

The evidence of record includes medical records from St. 
Mary's Memorial Hospital.  The appellant sought treatment in 
early October 1957; he was admitted to the hospital with 
complaints of left hip pain radiating down the left leg for 
about two or three weeks.  It was noted that there was no 
previous history of left hip pain and that the appellant was 
a football player.  The clinical impression was possible 
ruptured disc.

The evidence of record also includes records from this same 
private hospital dated in August 1958; at that time the 
appellant sought treatment for a back injury.  He was noted 
to have injured his back late on the night of August 27, 
1958, while attempting to put a heavy trunk into an attic.  
Included in this medical record is a notation that the 
appellant had "injured his back in the fall of 1957 while 
playing football.  He states that he was lined up on the line 
of scrimmage when he noted a numbness and a burning and 
aching sensation in his back".  He was treated 
conservatively at home, and when that failed to control the 
situation, he underwent a laminectomy.  The past history 
section was "essentially negative" except for notation of 
"a back injury in the fall (October) of 1957", and for 
gastrointestinal and nervous symptoms.

Private medical evidence, dated in January 2004, revealed the 
presence of diffuse degenerative changes on radiographic 
examination of the lumbar spine.  The appellant complained of 
pain in his lower back and said that it had been an 
intermittent problem for him since the age of eighteen, when 
he underwent some type of lumbar decompressive procedure.  
MRI testing conducted in February 2004 revealed the presence 
of postoperative changes at the L5-S1 level consistent with a 
prior non-instrumental posterior spinal fusion, as well as 
degenerative changes at L4-5 and stenosis at L3-4.  

The appellant's former spouse has submitted a written 
statement, dated in August 2004, in which she declared that 
the appellant had begun to experience back pain while he was 
in service.  She stated that she remembered that she had sent 
the appellant to the hospital in an ambulance in October 
1957, and that he had two ruptured discs at that time.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Firstly, to the extent that the appellant is shown to have a 
low back disorder, such evidence is reflective only of one 
factor in a successful claim of service connection.  Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  There 
must be shown a nexus to some incident of military service.  

Secondly, the evidence of record indicates that the appellant 
received no in-service treatment for any back condition.  
There is no medical evidence of record to establish that he 
experienced any back disorder prior to the October 1957 
private treatment for a back injury.  Contrary to the 
appellant's recollection of the sequence of events, he was on 
his assigned ship for only one week before he was transferred 
to a hospital ship for complaints of weakness, nausea and 
excruciating pain in the right lower quadrant with repeated 
attacks of vomiting.  It was because of these symptoms that 
he underwent an appendectomy.  Furthermore, despite 
thereafter being hospitalized for more than two months, there 
is no clinical notation in the service medical records of any 
complaints of, treatment for, or diagnosis of, any hip, back 
or leg pain or disorder.

Thirdly, the contemporaneous private medical evidence of 
record indicates that the appellant did not experience any 
back, hip or leg pain until October 1957, after his discharge 
from service.  That contemporaneous medical evidence also 
indicates that the appellant's first instances of back 
problems were related to post-service injuries.  These 
records are highly probative in comparison with the present 
recollections of the appellant and his former spouse, as they 
were generated with a view towards medical diagnosis and 
treatment, as opposed to the appellant's current assertions 
made during an attempt to gain compensation benefits.  The 
former generally enjoys an increased reliability in the law 
and the Board presently so assigns such probative worth.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).

The evidence of record shows an unsubstantiated claim of a 
back injury during military service.  It also shows that the 
appellant received treatment for back injuries in October 
1957, and August 1958, that were not alleged to have occurred 
in the military.  The Board places greater probative value 
and reliability to the appellant's version of how he hurt 
himself reported to his physicians in the context of seeking 
medical treatment.  See LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  The appellant's 
own assertions that his current back pathology was caused by 
an injury in service are afforded no probative weight in the 
absence of evidence that he has the expertise to render 
opinions about such matters.  Although the appellant is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medicine or science, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); 38 C.F.R. § 3.159(a) (2006).

Finally, nowhere in the evidence of record is there found any 
clinical notation suggesting that the appellant's current low 
back pathology was in any way linked to any incident of his 
active service.  There is no competent medical opinion of 
record that provides an etiologic link, whether by causation 
or by aggravation, between the appellant's current low back 
pathology and his active service.

Absent credible evidence of any in-service back injury, none 
of this evidence is capable of substantiating the claim.  In 
sum, the Board concludes that the preponderance of the 
evidence establishes that the appellant incurred post-service 
back injuries unrelated to his military service and that 
there is no competent evidence that he incurred any back 
disorder in service.  None of the medical evidence of record 
establishes that the appellant's current back pathology was 
manifest in service or that his current back pathology, 
including spinal stenosis, is causally related to any event 
in service.  

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's low back pathology, 
including spinal stenosis, is not related to his active 
service on a direct basis.  While it is apparent that the 
appellant currently has lumbar spine degenerative changes, 
spinal stenosis and radiculopathy, the medical evidence of 
record as a whole supports the proposition that there is no 
etiological relationship between the origin and/or severity 
of any one of those conditions and service.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim of service connection for a low back 
disorder, including spinal stenosis, claimed as residual to 
an in-service injury.  As such, the evidence is insufficient 
to support a grant of service connection for that disorder.

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and non-medical evidence of record shows that 
any currently demonstrated low back condition is not likely 
related to service, the Board finds that the claim for 
entitlement to service connection for the residuals of a back 
injury, including spinal stenosis, must be denied.  The Board 
finds that the evidence of record is not in equipoise on the 
question of whether the appellant has any current low back 
pathology that should be service connected.

Because the preponderance of the evidence is against the 
service connection claim for the residuals of a back injury, 
including spinal stenosis, the benefit-of-the-doubt doctrine 
does not apply.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for the residuals of a back injury, 
including spinal stenosis, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


